Johnston, J.
i. conveyance Reid to 1)6 d dc6d. The trial court appears to have taken the case from the jury upon the theory that Knowles had wholly failed to show any title in himself to the land in dispute. In support of that ruling, it is contended that the deed from Warden to the bank, through which Knowles claims title, was a mere security, and upon its face showed that the i 111 j_l • j 1 1 • bank had nothing more than a lien upon the land. We cannot assent to this view. Although the conveyance from Warden to the bank contains ambiguous and somewhat inconsistent recitals, they do not warrant the conclusion that the instrument was in fact a mortgage. In the deed it is said to be the purpose of the parties thereto to place the legal record-title to the land in the bank. The legal title to the land was in Warden, and that title he was competent to convey. He is named in the instrument as a trustee, but there is a recital in the deed that he was trustee of the two banks from which he obtained the money that was invested in the land. It is recited that, at some past time, the banks were interested in certain debts due them from the Williamses, which debts were in part secured upon the land ; but it is not stated that the debts existed at the time the instrument was executed, and in fact the only secured obligations which the banks held against the Williamses were the notes, one for nine thousand dollars and the *227other for three thousand dollars, and these were secured by mortgages upon personal property, and not upon the land. There is a recital that, for their own protection, the banks were compelled to pay and discharge certain mortgages and liens, and that a part of the land had been sold at public sale under a prior mortgage to It. B. Upham, thereby cutting off the right and lien of the two banks to the real estate purchased by and conveyed to Upham; but there is nothing to show the existence of any mortgage upon the land, made by the Williamses, either to Warden or to the banks. Although the recitals are ambiguous, they do not indicate that the instrument was intended as a mortgage ; and we see nothing in them inconsistent with the vesting of the legal title of Warden in the bank. Prior to the execution of this instrument, the Williamses had conveyed all the interest which they held in the land to the mining company. After that transfer the sheriff’s deed was made to Warden, and when the instrument in question was executed Warden apparently held the legal title to the land, and was in the possession of the same.
A trust relation is suggested in the recitals, but it is therein declared that Warden is the trustee of the banks. If he purchased the land with the bank’s money and took the title in his own name, he would of course hold it as trustee for the bank, and his transfer would give the bank all the title and estate in the' land which he acquired. The language used by the' grantor manifests an intention to transfer the title to the grantee, and we think the instrument is sufficient at least to transfer the legal title. In addition to this title, the bank had obtained an absolute conveyance from Upham, and the deed executed by him to the bank was an unconditional one. Further than that, a tax deed was issued, after the transaction with the: *228Williamses, against the validity of which no objection is made. All interest of the holder of the tax title has been conveyed to the bank upon the alleged consideration of $472. The legal title and all the estate acquired by the bank passed to Knowles through the deed of the receiver, which was approved by the Federal court.
to know contents of title papers. While he thereby acquired the legal title, it is claimed that he had valid notice that the Williamses held an interest in the land; and if so, he took it charged with any available equity which they had in it. The vague and ambiguous recitals of the Warden deed suggest a trust relation, the nature of which is not easily understood; and we think they are such as to put a purchaser upon inquiry. He was bound to look to the title-papers under which, he purchased, and as Knowles traces his title through this deed, he is chargeable with notice of the recitals therein contained, and with knowledge to which anything on the face of the recitals would legitimately lead him. What the relations of the parties are, cannot be learned from the recitals without the aid of collateral facts and surrounding circumstances; and these being in doubt, the extent of the notice to and the knowledge of Knowles, and the equities of the parties, cannot be determined at this time. It seems that no part of the money paid by those under whom the plaintiff claims title has been paid by the Williamses, nor does it appear that the notes which they gave and secured by mortgage upon chattel property have ever been paid by them. Still, they appear to have secured a return of their notes, and have obtained possession and are claiming the ownership of the land as well.
*229draw facts from *228Whatever the rights of the parties are, however, we think the plaintiff made a prima-facie case, and, upon *229his proof alone, was entitled to recover. As the equities in the case rested upon vague recitáis and contradictory testimony, tne court was not warranted in taking the case from the jury. Having reached this conclusion, it becomes unnecessary to examine the other objections made by the plaintiff in' error.
The judgment will be reversed and the cause remanded for a new trial.